If the question of costs is open to revision (G. L., c. 249, s. 49; Nutter v. Varney, 64 N.H. 334) the plaintiff is not entitled to costs against the trustee. The trustee was the prevailing party. Upon his deposition he was chargeable for the board of the horse after February 28, 1887, and the jury found him chargeable for no more. The fact that by reason of the lapse of time the board amounted to a larger sum at the time of the verdict than when the deposition was given does not make the trustee chargeable with costs under G. L., c. 249, s. 26.
Exceptions overruled.
SMITH, J., did not sit: the others concurred. *Page 100